          Case 1:20-cv-01233-SMV Document 5 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

HERLI GARCIA-VERDECIA,

       Plaintiff,

v.                                                                         No. 20-cv-1233 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

         ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                  AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form) [Doc. 2], filed on November 25, 2020. Plaintiff

requests leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 and to file a Complaint

without paying the filing fee. The Court, being fully advised in the premises FINDS that the

Application is well-taken and should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs [Doc. 2] be GRANTED.

Plaintiff may proceed in this action without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.
                                                    ____________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge
